Citation Nr: 0515569	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  03-33 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for lung 
disease, claimed as the residual of asbestos exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous stomach.

3.  Entitlement to service connection for right shoulder 
disability.

4.  Entitlement to service connection polyposis, intestinal, 
adenomatosis.

5.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for polyposis, intestinal, adenomatosis.  

6.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for a nervous stomach.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1960 to May 1963.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

The following issues are the subject of a remand at the end 
of this decision:  Entitlement to service connection for lung 
disease, claimed as the residual of asbestos exposure; 
entitlement to service connection for stomach disability; 
entitlement to service connection for right shoulder 
disability; entitlement to service connection polyposis, 
intestinal, adenomatosis; entitlement to VA compensation 
benefits under 38 U.S.C.A. § 1151 for polyposis, intestinal, 
adenomatosis; and entitlement to VA compensation benefits 
under 38 U.S.C.A. § 1151 for a nervous stomach.  

In January 2002, the veteran raised contentions to the effect 
that in addition to a nervous stomach, VA compensation is 
warranted for organic stomach and rectal disorders (either as 
a result of service or on the basis of 38 U.S.C.A. § 1151).  
Those claims has not been certified to the Board on appeal 
nor have they otherwise been developed for appellate 
purposes.  Therefore, the Board has no jurisdiction over 
those claims, and they will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).  
However, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in November 2000, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for lung disease, claimed as a residual of 
asbestos exposure.

2.  Evidence associated with the record since the RO's 
November 2000 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for lung disability, 
claimed as a residual of asbestos exposure.  

3.  In an unappealed rating decision, dated in July 1995, the 
RO denied the veteran's claim of entitlement to service 
connection for a nervous stomach.

4.  Evidence associated with the record since the RO's July 
1995 decision is neither cumulative nor redundant and, by 
itself or in connection with evidence previously assembled, 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a nervous stomach.


CONCLUSIONS OF LAW

1.  The RO's February 2000 decision, which denied entitlement 
to service connection for lung disease, claimed as a residual 
of asbestos exposure, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).  

2.  The criteria to reopen the claim of entitlement to 
service connection for lung disease, claimed a residual of 
asbestos exposure, have been met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).
3.  The RO's July 1995 decision, which denied entitlement to 
service connection for a nervous stomach, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1995).  

4.  The criteria to reopen the claim of entitlement to 
service connection for a nervous stomach have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for lung 
disease, claimed as a residual of asbestos exposure; a 
nervous stomach; right shoulder disability; and polyposis, 
intestinal, adenomatosis.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

A.  Nervous Stomach

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for a nervous stomach.  By a rating action in July 1995, the 
RO denied entitlement to service connection for such a 
disorder.  Later that month, the veteran was notified of that 
decision, as well as his appellate rights; however, a notice 
of disagreement (NOD) was not received with which to initiate 
the appellate process.  Therefore, that decision became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1995).  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  New evidence means existing 
evidence which has not previously been submitted to VA 
decision makers.  Material evidence means evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

In the January 2002 request to reopen his claim of 
entitlement to service connection for stomach problems.  
Evidence on file in July 1995 shows that the veteran 
complained of abdominal tenderness in service which was 
ultimately associated with an emotional instability reaction.  
While post-service medical records, including a psychiatric 
consultation performed during VA hospitalization from August 
to September 1994 revealed dependent personality 
characteristics, they were negative for a nervous stomach or 
for a diagnosis of psychiatric disability.  Absent the 
requisite findings, service connection for a nervous stomach 
was denied.

Evidence added to the record since July 1995 shows that in 
March 1988, a VA problem list indicated that the veteran had 
an adjustment disorder.  Such evidence is new in the sense 
that it had not been previously submitted to VA decision 
makers.  It is also material in that it constitutes a post-
service diagnosis of psychiatric disability.  Whether 
considered by itself or in conjunction with evidence 
previously on file, it relates to an unestablished fact 
necessary to substantiate the claim.  Moreover, it is neither 
cumulative nor redundant of the evidence of record at the 
time of the RO's decision in July 1995 and raises a 
reasonable possibility of substantiating the claim.  As such, 
it is sufficient to reopen the claim of entitlement to 
service connection for a nervous stomach.  

B.  Lung Disease

The issue of entitlement to service connection lung disease, 
claimed as a residual of asbestos exposure has also been 
before the RO, the last time in February 2000.  The RO denied 
that claim, and the veteran was notified of that decision, as 
well as his appellate rights.  Again, however, an NOD was not 
received with which to initiate the appellate process.  
Therefore, that decision also became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1999).  

Evidence on file in February 2000 was negative for any 
recorded findings of lung disease, claimed as a residual of 
asbestos exposure.  However, evidence added to the record 
since that decision shows that the veteran has a diagnosis of 
asbestosis (report from Platte Valley Medical Center, 
reflecting the veteran's treatment in August 1999).  

Such evidence is new in the sense that it had not been 
previously submitted to VA decision makers.  It is also 
material.  Indeed, whether considered by itself or in 
conjunction with evidence previously on file, it relates to 
an unestablished fact necessary to substantiate the claim.  
Moreover, it is neither cumulative nor redundant of the 
evidence of record at the time of the RO's denial in February 
2000 and raises a reasonable possibility of substantiating 
the claim.  As such, it is sufficient to reopen the claim of 
entitlement to service connection for lung disease, claimed 
as a residual of asbestos exposure.




ORDER

New and material evidence having been received, the request 
to reopen a claim of entitlement to service connection for a 
nervous stomach, is granted.

New and material evidence having been received, the request 
to reopen a claim of entitlement to service connection for 
lung disability, claimed as the residual of asbestos exposure 
is granted.


REMAND

Since the veteran has submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
lung disease, claimed as a residual of asbestos exposure, and 
his claim of entitlement to service connection for a nervous 
stomach, the VA may proceed to evaluate the merits of those 
issues.  Elkins.  However, it would be premature for the 
Board to take such action prior to the RO, as it could result 
in prejudice to the veteran's claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.  

Although the veteran now has a diagnosis of asbestosis, there 
are no findings to support that diagnosis.  In this regard, 
the Board notes that the veteran has not had a VA examination 
with respect to the veteran's claim of entitlement to service 
connection for lung disease.

A review of record discloses that in August 1993, following a 
hearing on appeal, the veteran was granted Social Security 
Disability benefits.  He was found to be disabled as a result 
of degenerative joint disease and osteoarthritis of the 
lumbar spine.  During his hearing, he also testified that he 
had pain in his right shoulder.  Although extensive medical 
evidence was presented at that hearing, the veteran's Social 
Security records have not been associated with the claims 
folder.  Such records are also potentially applicable to the 
veteran's claims of entitlement to VA compensation (either 
directly or on the basis of 38 U.S.C.A. § 1151) for 
polyposis, intestinal, adenomatosis and for a nervous 
stomach.
In light of the foregoing, additional development is of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, this appeal is REMANDED for the 
following actions:

1.  Request that the Social Security 
Administration provide an up- to-date 
status report on the veteran's disability 
benefits.  This should include, but is 
not limited to, a list of the 
disabilities upon which the benefits are 
based, and copies of all medical evidence 
used to support the original award, as 
well as those used to support the 
continuation of that award.  Also request 
that the veteran provide any such records 
in his possession.  Failures to respond 
or negative replies to any request must 
be noted in writing and associated with 
the claims folder. 

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  Schedule the veteran for a 
respiratory examination to determine the 
nature, etiology, and extent of any 
respiratory disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  Inform 
the veteran that he must report for all 
such examinations, and notify him of the 
consequences for failing to do so.  
38 C.F.R. § 3.655 (2004).  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

If lung disease(s) is diagnosed, the 
examiner must identify and explain the 
elements supporting the (each) diagnosis.  
The examiner must also render an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that such lung 
disease is the result of any event in 
service, including, but not limited to, 
the claimed asbestos exposure aboard 
ship.  

The rationale for all opinions must be 
set forth in writing.

3.  When the actions requested in 
Paragraphs 1 and 2 have been completed, 
undertake any other indicated development 
and then readjudicate the issues of 
entitlement to service-connection for 
lung disability, claimed as a residual of 
asbestos exposure; entitlement to service 
connection for a nervous stomach; 
entitlement to service connection right 
shoulder disability; entitlement to 
service connection polyposis, intestinal, 
adenomatosis; entitlement to VA 
compensation benefits under 38 U.S.C.A. 
§ 1151 for polyposis, intestinal, 
adenomatosis; and entitlement to VA 
compensation benefits under 38 U.S.C.A. 
§ 1151 for a nervous stomach.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  Further, the 
veteran need take no action unless he is notified to do so.  
It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


